DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIG. 3 is objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims as written could be directed to signal per se.
Claim 13 recites “computer program product tangibly stored on a computer-readable medium…” whereby the computer readable medium can be directed to a transitory medium. The specification does not restrict the computer readable medium to a non-transitory medium. The addition of “non-transitory” to the preamble would recite “computer program product tangibly stored on a non-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 10-11, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 10 and 16 recites “according to a determination that the modification record indicates that there is a further modification transaction having not been completed, modifying the metadata in the metadata storage apparatus; and generating the log related to the modification transaction in the log storage apparatus” this limitation is in contradiction with the limitations in the independent claims. For example, claim 1 recite that if the busyness is greater than a threshold then no log is generated, then in claim 4, which depends indirectly on claim, says that a log is generated under the same condition which is a busyness greater than a threshold. The rest of the claims 5, 11 and 17 are rejected because the depend on the rejected claims 4, 10 and 16 respectively. For the purpose of examination, Examiner will interpret the limitation to mean that log is generated when two conditions are met, that the busyness is over a threshold and there is a further transaction that has not been completed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2018/0173720 A1) published on Jun. 21, 2018, in view of Merrells (US 8,756,194 B1) published on Jun. 17, 2014.


Claim 1. Lord teaches: A method of processing metadata, comprising:
 in response to receiving a modification transaction for metadata on a computing device (par.0036, when a change is made to a file, there may also be a change to the metadata of the file) acquiring information related to a busyness degree of the computing device (par.0069, reserving an amount of storage in the journal for the file system transaction.  Par.0070, determining an actual amount of storage used in the journal by the file system transaction(busyness)) and 
according to at least a determination that the busyness degree is greater than a threshold degree, modifying the metadata in a metadata storage apparatus of the computing device directly (par.0036, the updated metadata may be stored in memory) [without generating a log related to the modification transaction in a log storage apparatus of the computing device].  
Lord does not teach: without generating a log related to the modification transaction in a log storage apparatus of the computing device.  
On the other hand, Merrells teaches: without generating a log related to the modification transaction in a log storage apparatus of the computing device (col 4 lines 22-32, the replication protocol does not require (without) an operation log to be maintained at personal computing device. The lack of requirement for an operation log is especially beneficial to web applications that execute on personal computing devices that provide a limited amount of data storage space to the web applications. In these situations, a requirement to maintain an operation log could be prohibitive if the size of the operation log must be allowed to grow to a certain size (e.g., to a significant percentage of the total amount of data storage space available to the web application)).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the log prohibition of Merrells to the metadata change of Lord to produce an expected result of changing metadata without generating a log. The modification would be obvious because one of ordinary skill in the art would be motivated to avoid log overflow.

Claim 2. The combination of Lord and Merrells teaches the method of claim 1. Lord further teaches:  further comprising: according to a determination that the busyness degree is less than the threshold degree, generating the log related to the modification transaction in the log storage apparatus (par.0036, while there are changes that have been made only in memory 150, the journal 110 may be used to protect those changes) and
 modifying the metadata in the metadata storage apparatus (par.0036, updating metadata and storing it in memory).  

Claim 3. The combination of Lord and Merrells teaches the method of claim 1. Lord further teaches: wherein according to at least the determination that the busyness degree is greater than the threshold degree, modifying the metadata directly comprises: 
acquiring a modification record of the metadata which indicates whether there is a further modification transaction for the metadata having not been completed; and according to a determination that the modification record indicates that there is no further modification transaction having not been completed, modifying the metadata directly (par.0023, wherein metadata changes multiple times and only last change is recorded, this is basically similar to recording the change only when there is no more change pending).
 
Claim 6. The combination of Lord and Merrells teaches the method of claim 1. Merrells further teaches: wherein acquiring the information related to the busyness degree of the computing (col 4 lines 22-32, log is prohibitive if it will grow to a certain size).

Claims 7-9 and 12 amounts to an electronic device, comprising a processor and memory coupled to the processor and having instructions stored therein, the instructions, when executed by the processor, causing the device to perform the method of claim 1-3 and 6 respectively. These claims are rejected for substantially the same rationale as presented above for claims 1-3 and 6 and based on the references’ disclosure of the necessary supporting hardware and software (Lord teaches a processor and memory coupled to the processor and having instructions stored therein (see par.0065 and par.0059). 

Claims 13-15 and 18 amounts to A computer program product tangibly stored on a computer-readable medium and comprising computer-executable instructions, the computer-executable instructions when executed causing a device to perform the method of claim 1-3 and 6 respectively. These claims are rejected for substantially the same rationale as presented above for claims 1-3 and 6 and based on the references’ disclosure of the necessary supporting hardware and software (Lord a computer-readable medium and comprising computer-executable instructions (see par.0084). 

Further Prior Art Considerations
Claims 4-5, 10-11 and 16-17 are rejected only based 112(b) but would otherwise be allowable if the 112 issue is solved.
The reason for indicating allowable subject matter is that none of the prior arts teach modifying metadata and generating a log when two conditions are met: 1. Device busyness over a threshold and 2. There is further modification transaction having not been completed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/               Examiner, Art Unit 2156  

/William B Partridge/               Primary Examiner, Art Unit 2183